PER CURIAM.
In this postconviction case, we affirm in all respects, except the summary disposition on claim H, which relates to the affidavit of Deltinard Tousaint. The trial court erroneously determined that the facially sufficient affidavit should be disregarded because it probably would not be believed. Under the circumstances here, an evidentiary hearing is required. See Simpson v. State, 100 So.3d 1258 (Fla. 4th DCA2012).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
TORPY, C.J., SAWAYA and COHEN, JJ., concur.